Citation Nr: 1416957	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the severance of service connection for facet arthrosis of the thoracolumbar spine.

2.  The propriety of the severance of service connection for radiculopathy of the L5 to S1 dermatome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to December 1978 and from April 1980 to October 1983.  The Veteran was discharged from his second period of service under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran had a hearing before the undersigned in November 2011.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The grant of entitlement to service connection for facet arthrosis of the thoracolumbar spine was clearly and unmistakably erroneous, and the severance of service connection for facet arthrosis of the thoracolumbar spine was proper.

2.  The grant of entitlement to service connection for radiculopathy of the L5 to S1 dermatome was clearly and unmistakably erroneous, and the severance of service connection for radiculopathy of the L5 to S1 dermatome was proper.


CONCLUSIONS OF LAW

1.  Restoration of service connection for facet arthrosis of the thoracolumbar spine is denied.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.105, 3.303 (2013).

2.  Restoration of service connection for radiculopathy of the L5 to S1 dermatome is denied.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.105, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Prior to the grant of service connection for facet arthrosis of the thoracolumbar spine and radiculopathy of the L5 to S1 dermatome, a letter from the RO dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claims.  The letter also provided him with an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, there are specific particularized notice requirements that apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d).  This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period.  Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection in January 2010, the Veteran was advised of the action by a letter dated in January 2010.  The January 2010 letter also informed him that he could submit evidence within 60 days of the proposed severance and included information on the Veteran's hearing rights.  In response, the Veteran requested a hearing.  In a February 2010 letter, the RO notified the Veteran that he was scheduled for a hearing in May 2010.  In March 2010, however, the Veteran requested that the hearing be postponed until he received notification as to his application to modify his terms of discharge from service.  He provided no timeline as to when his application would be reviewed and a decision made.  The RO did not find that the Veteran's request for postponement constituted good cause and chose to proceed with the severance of the claims, rather than waiting an indeterminate amount of time for the Veteran to be ready for his hearing.  Subsequently, the Veteran received notification in November 2010 from the Department of the Navy that his application to correct his character of discharge had been denied.  He subsequently was rescheduled for a hearing at the RO in May 2011, but failed to appear.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA medical records are in the file.  The Veteran has not provided authorization to obtain any private treatment records, despite notification by VA that such private records could assist his claims and provision of the documents necessary to complete for VA to obtain those records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination September 2009.  As will be discussed in greater detail below, the examiner reviewed the claims file, received a report of medical history from the Veteran, conducted appropriate examination, and, based on the foregoing, diagnosed low back and radiculopathy disabilities.  Therefore, the Board finds this examination to be thorough and complete and is sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Severance of Service Connection

The issues before the Board are the propriety of the severance of service connection for facet arthrosis of the thoracolumbar spine and radiculopathy of the L5 to S1 dermatome.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See id.; see also Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2013).  In the Veteran's case, because the effective date of the grant of service connection for facet arthrosis of the thoracolumbar spine and radiculopathy of the L5 to S1 dermatome was July 15, 2009, the award has not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable.  In any case and as will be discussed in greater detail below, service connection for the Veteran's low back disability and associated radiculopathy was erroneously granted based on events occurring during the Veteran's second period of active service, which is classified as other than honorable.  As such, the Veteran's character of discharge would preclude him from ever attaining the protections afforded under 38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957.

"Clear and unmistakable error" is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether a clear and unmistakable error (CUE) was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that, "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In this case, the Veteran filed claims for service connection for a lumbar spine condition and right leg sciatica in July 2009.  In an October 2009 rating decision, the RO granted entitlement to service connection for facet arthrosis of the thoracolumbar spine and radiculopathy of the L5 to S1 dermatome.  The basis for the grants of entitlement to service connection was that the Veteran's service treatment records showed complaints of back pain beginning in June 1982, at which time the Veteran reported having been suffering pain for over 6 months, and that the Veteran had a current low back disability with associated radiculopathy.  

The subsequent January 2010 rating decision proposing severing entitlement to service connection for the above disabilities noted that the Veteran did not have the character of discharge requisite to establish eligibility for VA benefits for the low back and radiculopathy disabilities.  Specifically, as the Veteran did not report back problems until June 1982 and his second period of military service was under conditions other than honorable that he was not eligible for disabilities incurred during this time period.

Under the relevant law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).

The term "veteran" means a person who served on active duty and who was discharged or released therefrom under conditions other than dishonorable.  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to certain VA benefits other than insurance.  A discharge under honorable conditions is binding on the VA as to character of discharge.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(a) (2013).

Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for certain offenses, including willful and persistent misconduct, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 C.F.R. § 3.12(b).

The Veteran concedes that his discharge for his period of service from April 1980 to October 1983 was under conditions other than honorable.  He has attempted to get his character of discharge modified, but in a November 2010 determination the Department of the Navy denied the Veteran's application to amend the character of his discharge.

In this case, the Board finds that the Veteran's discharge under other than honorable conditions was for willful and persistent misconduct and, as such, is considered to be under dishonorable conditions.  In reaching that conclusion, the Board observes that the Veteran was involved in four incidents resulting in nonjudicial punishment.  The first incident was for assault, which the Veteran contends occurred due to racially provocative actions by the assault victim.  The second incident involved absence from the Veteran's appointed place of duty.  The third incident involved absence from the Veteran's appointed place of duty and destruction of government property.  The final incident involved three periods of absence from the Veteran's appointed place of duty, disobedience, dereliction of duty, and two specifications of disorderly conduct.  In addition to the foregoing, the Veteran also failed two drug tests and was caught cheating on a third drug test.  The Veteran explains the periods of being absence without leave to have involved incidents where he had to retrieve his children from his drug-addicted ex-wife and that the last incident was due to the buildup of all the problems he had endured.  The Veteran acknowledges that he never sought help from any of his superior officers for the problems he now claims to have been experiencing.  

A February 1996 VA Administrative Decision concluded that the Veteran's character of discharge for the service period from April 1980 to October 1983 precluded him from the receipt of VA benefits for that period.  A November 2010 finding of the Board of Correction of Naval Records determined that the Veteran's character of discharge did not warrant correction due to his "repetitive misconduct."  The Board has considered the Veteran's representations as to the reasons for his in-service misconduct, but finds them unpersuasive.  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Moreover, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department as to the character of a veteran's discharge.  See, e.g., 38 C.F.R. § 3.203 (2013); Spencer v. West, 13 Vet. App. 376, 380 (2000).

As such, the Veteran is not eligible for VA compensation benefits for any disability incurred in or otherwise related to his second period of active duty service, that is from April 1980 to October 1983.  

As discussed previously, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  Thus, the crucial question is whether it is undebatable that the Veteran did not meet the criteria for service connection for a low back disability and lower extremity radiculopathy at the time of the October 2009 rating decision.  The Board finds that such a conclusion is undebatable.

The Veteran's service treatment records include examination findings of a normal spine in April 1980 and May 1980.  In an April 1980 and May 1980 Reports of Medical History, the Veteran denied a history of recurrent back pain.  The records first note complaints of low back problems in February 1982, at which time he reported onset a "couple of days" previously.  In April 1982, the Veteran reported back pain, but without a noted time of onset.  In June 1982, the Veteran reported left lateral thoracic back pain for the previous six months, which had worsened in the last several weeks.  In a July 1983 Report of Medical History, the Veteran described a history of recurrent back pain.  

In July 2009, the Veteran filed a claim for entitlement to service connection for a lumbar condition and right leg sciatica.  At that time, he indicated that the onset of his low back disability was in 1980.  He did not note when his claimed right leg sciatica began.  During an August 2009 VA treatment visit, the Veteran described injuring his back while in service in 1980, with recurrent problems thereafter.  The Veteran was afforded a VA examination in September 2009.  During that examination, he indicated that during boot camp in 1980 his low back pain began to increase in severity and duration.  The Veteran did not report a time of onset of his radiculopathy symptoms.

The Board finds that there was CUE in the October 2009 rating decision that granted entitlement to service connection for facet arthrosis of the thoracolumbar spine and radiculopathy of the L5 to S1 dermatome.  As discussed above, the October 2009 rating decision granted entitlement to service connection based solely on the Veteran's complaints of low back problems and resulting medical diagnoses that occurred during his second period of military service.  That second period of service is considered to have been under dishonorable conditions and diseases or disabilities resulting therefrom are not eligible for VA compensation benefits.  The lay and medical evidence of record clearly and undebatably establishes that the Veteran's low back problems (and, by extension, his secondary radiculopathy) began during his second period of active service.  The Veteran denied a history of recurrent back pain at entrance into his second period of service and again denied such a history about one month into that second period of service.  In February 1982, the Veteran began reporting back pain and other problems and by the time of his separation he was reporting a history of recurrent back pain.  After service, both in his claim for benefits and during VA treatment and VA medical examination he claimed onset of back problems in 1980 or thereafter.  There is no lay or medical evidence to suggest the onset of his low back disability or lower extremity radiculopathy during his first period of active service.  Thus, the October 2009 rating decision was based on CUE.

Accordingly, since the grants of entitlement to service connection for facet arthrosis of the thoracolumbar spine and radiculopathy of the L5 to S1 dermatome was a clear error, service connection for these disabilities was properly severed, and service connection cannot be restored.  The Veteran's claims are denied.



ORDER

The severance of service connection for facet arthrosis of the thoracolumbar spine was proper, and the appeal for restoration of service connection for facet arthritis of the thoracolumbar spine is denied.

The severance of service connection for radiculopathy of the L5 to S1 dermatome was proper, and the appeal for restoration of service connection for radiculopathy of the L5 to S1 dermatome is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


